10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2R

Case 8:19-cr-00061-JVS Document 246 Filed 08/24/20 Pagelof7 Page ID #:3646

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (949) 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No. 19-061-JVS
Plaintiff, DEFENDANT’S STATUS CONFERENCE
STATEMENT AND SUBMISSION IN
Vv. RESPONSE TO THE AREAS OF
INQUIRY IDENTIFIED BY THE COURT
MICHAEL JOHN AVENATTI, IN ITS AUGUST 24, 2020 MINUTE
ORDER [DOCKET NO. 245]
Defendant.

 

 

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this Status Conference Statement and

Submission in Response to the Areas of Inquiry Identified by the Court in its Minute
Order [Docket No. 245].

Dated: August 24, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

ad

28

 

 

Case 8:19-cr-00061-JVS Document 246 Filed 08/24/20 Page 2of7 Page ID #:3647

I. AREAS OF INQUIRY IDENTIFIED BY THE COURT

A. Severance

Defendant agrees with the Court’s suggestion in its Minute Order that the first ten
counts of the indictment should be severed and tried first. Such a decision would help
prevent Mr. Avenatti from being prejudiced at trial as a result of the introduction before
the jury of unrelated evidence and charges. It would also result in a more efficient and
shorter trial, as well as make trial preparation more efficient and streamlined. This is
especially important in light of the COVID19 pandemic. If the government will not
consent, Defendant requests that the Court issue the Order to Show Cause referenced in

the August 24, 2020 Minute Order [Docket No. 245].

B. Further Motion to Revoke Bond

The defense maintains that there is no basis on which to revoke or negatively
modify Mr. Avenatti’s bond. Since his release four months ago on April 24, 2020, Mr.
Avenatti has been fully compliant with each of his numerous bond conditions, including
the conditions that he not be able to access the Internet, or access the Internet.

The Court recently stated in its Ruling on Pretrial Services Report [Docket No.
239] that “[T]he ultimate question before Court is whether Avenatti violated the terms of
his release by using a computer or other device which permitted him to access the
internet.” (emphasis added). The defense agrees. And there is no evidence that Mr.
Avenatti ever used a computer or device that permitted him to access the internet. Pre-
trial services did not find any such evidence, or any evidence that Mr. Avenatti had in

fact accessed the Internet. Nor did Mr. Manheimer testify that Mr. Avenatti had ever

 
10

11

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

26

27

22

 

 

Case 8:19-cr-00061-JVS Document 246 Filed 08/24/20 Page 3of7 Page ID #:3648

used a computer or device that permitted him access to the Internet.’ In fact, he
repeatedly testified to the exact opposite — that Mr. Avenatti never had accessed the
Internet and never had possession or use of any device that permitted Mr. Avenatti to
access the Internet.

By agreement of the government and Order of the Court, Mr. Avenatti has been
able to do for the last nearly three months what the government claims he improperly did
back in May-— use a computer not able to connect to the Internet in order to work on his
criminal defense (i.e. exercise his Sixth Amendment rights). Mr. Avenatti is on home
confinement with location monitoring at all times, with no evidence that any financial
accounts or monies have been accessed, let alone dissipated or transferred, in violation of

any of this Court’s Orders.” He is not presently a risk to the community. Further, the

 

'TIn a prior filing with the Court, the government took considerable liberties with the
facts when describing Mr. Manheimer’s deposition testimony and revisions. The defense will
not address all of those misstatements here but will do so in the future if required. Among other
things, Mr. Manheimer testified that Mr. Avenatti and Mr. Manheimer were aware of the bail
conditions, Mr. Avenatti has been fully compliant with his bail conditions and taken them
seriously, Mr. Avenatti has never accessed the Internet, Mr. Avenatti has never used a device
that permitted Mr. Avenatti Internet access, and Mr. Manheimer constantly assisted Mr.
Avenatti and his attorneys by creating documents (e.g. pdfs), emailing, and searching for

articles and things on the Internet relating to Mr. Avenatti’s cases.

* This was the sole reason previously provided for the prohibition on Mr. Avenatti
having access to the Internet. Further, as the defense has requested repeatedly, if the
government has any evidence that Mr. Avenatti has any liquid assets greater than $1,000 to

access or transfer, they should immediately disclose it to the Court and the defense. As the
2

 
10

a

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 246 Filed 08/24/20 Page 4of7 Page ID #:3649

general risks related to the COVID-19 pandemic are significantly greater now than in
April when Mr. Avenatti was released to home confinement? and the risk to Mr.
Avenatti’s health were he to be remanded is also exponentially greater today than when
the Court previously ordered him released. In addition, Pre-Trial Services previously
recommended “no action” be taken and found that Mr. Avenatti has “maintained
compliance with his bond conditions.” Accordingly, there are no grounds for revoking
Mr. Avenatti’s bond.

If, however, the government still insists on filing a motion to revoke or modify
Mr. Avenatti’s bond, the defense requests seven (7) days to respond to the motion in
writing.

C. Discovery

As previously stated, the defense believes that relevant discovery is located on the
servers in the possession of the Internal Revenue Service, including documents relating
to the embezzlement counts. The defense is still completing its review of the discovery
produced by the government to ensure that the information has not been produced.
Further, the defense is verifying that it does not have any reciprocal discovery presently

in its possession to produce. In addition, the defense is continuing its efforts to acquire

 

government well knows, Mr. Avenatti has no significant money to transfer via the Internet or

otherwise to anyone.

3 Since April, California has set new records for cases, hospitalizations, and deaths.
3

 
10

11

12

13

14

15

16

17

18

19

20

21

2d.

23

24

25

26

at

28

 

 

Case 8:19-cr-00061-JVS Document 246 Filed 08/24/20 Page5of7 Page ID #:3650

discovery from third parties, which may result in reciprocal discovery requiring
production.

The defense respectfully requests that the Court inquire as to whether all discovery
in the possession of the government has now been produced, and if not, when the

production will be complete.

Il. OTHER ISSUES
A. Mr. Avenatti’s Bond Status

If necessary, the defense will make a formal request and motion in September
requesting that Mr. Avenatti’s home confinement be continued for an additional sixty
(60) days in light of the COVID19 pandemic, Mr. Avenatti’s health risks and the need to
prepare for trial. Alternatively, the defense believes the Court should issue the same
order it did in early July, extending Mr. Avenatti’s release to home confinement for sixty
(60) days but reserving the right to revoke Mr. Avenatti’s bond if it is later shown that he

violated his terms of release.
B. Application for Appointment of Counsel

This week, and before the Status Conference on Monday, the defense will provide
further information to the Court (under seal) relating to Mr. Avenatti’s application for

the appointment of counsel pursuant to the Criminal Justice Act.

C. Other Pending Criminal Matters

Mr. Avenatti’s trial in the Stormy Daniels related criminal matter in the Southern

District of New York has been vacated. A trial setting conference is set for October 13,

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

|

2R

 

 

Case 8:19-cr-00061-JVS Document 246 Filed 08/24/20 Page 6éof7 Page ID #:3651

2020 and the court has stated that the case will not proceed to trial in 2020. Mr. Avenatti
is now represented in that matter by the Federal Defenders of New York.

Mr. Avenatti’s sentencing in the Nike related matter in the Southern District of
New York is scheduled before Judge Gardephe for October 7, 2020, although it may be

continued as a result of COVID19 and other factors.

Dated: August 24, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

DR

 

 

Case 8:19-cr-00061-JVS Document 246 Filed 08/24/20 Page 7of7 Page ID #:3652

CERTIFICATE OF SERVICE
I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
am not a party to the above-entitled action. I have caused, on August 24, 2020, service of

the defendant’s:

DEFENDANT’S STATUS CONFERENCE STATEMENT AND SUBMISSION IN
RESPONSE TO THE AREAS OF INQUIRY IDENTIFIED BY THE COURT IN ITS
AUGUST 24, 2020 MINUTE ORDER [DOCKET NO. 245]

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 24, 2020

/s/ H. Dean Steward
H. Dean Steward

 
